Exhibit 10.3

 

PROMISSORY NOTE

 

Principal Amount:   $1,700,000

June 30, 2003

 

FOR VALUE RECEIVED, INRAD, INC., a New Jersey corporation (hereinafter called
“Issuer”), hereby promises to pay to the order of CLAREX, LTD. and its
successors and assigns (hereinafter called the “Holder”), at such address as the
Holder may designate in writing to Issuer, the principal sum of ONE MILLION
SEVEN HUNDRED THOUSAND DOLLARS ($1,700,000) plus all accrued interest owing
hereunder in lawful money of the United States of America on or before the
Maturity Date (as defined below).  For purposes of this Note, “Maturity Date”
shall mean January 31, 2005.

 


INTEREST.  INTEREST SHALL ACCRUE ON THE UNPAID PRINCIPAL AMOUNT OF THIS NOTE AT
THE RATE OF SIX AND ONE-HALF PERCENT (6.0%) PER ANNUM AND SHALL BE DUE AND
PAYABLE ON THE MATURITY DATE.  INTEREST SHALL BE COMPUTED ON THE BASIS OF A 360
DAY YEAR FOR THE ACTUAL NUMBER OF DAYS ELAPSED.

 


OPTIONAL PREPAYMENT; ORDER OF PAYMENTS.  ISSUER MAY PREPAY THIS NOTE AT ANY
TIME, IN WHOLE OR IN PART, WITHOUT PREMIUM OR PENALTY; PROVIDED, HOWEVER, ISSUER
SHALL PROVIDE TO THE HOLDER WRITTEN NOTICE AT LEAST TEN (10) BUSINESS DAYS PRIOR
TO SUCH PREPAYMENT.  ALL PAYMENTS MADE ON ACCOUNT OF THIS NOTE SHALL BE APPLIED
FIRST TO THE PAYMENT OF ANY COSTS OF ENFORCEMENT THEN DUE HEREUNDER, SECOND TO
THE PAYMENT OF ACCRUED AND UNPAID INTEREST THEN DUE HEREUNDER, AND THE
REMAINDER, IF ANY, SHALL BE APPLIED TO THE UNPAID PRINCIPAL BALANCE OF THIS
NOTE.

 


EVENT OF DEFAULT DEFINED; ACCELERATION OF MATURITY.  IF ONE OR MORE OF THE
FOLLOWING EVENTS (“EVENTS OF DEFAULT”) SHALL HAVE OCCURRED:

 


A DEFAULT IN THE PAYMENT OF ALL OR ANY PART OF THE PRINCIPAL OR INTEREST DUE
UNDER THIS NOTE AS AND WHEN THE SAME SHALL BECOME DUE AND PAYABLE, AT MATURITY,
BY DECLARATION AS PERMITTED HEREUNDER, UPON ACCELERATION OR OTHERWISE;

 


ISSUER SHALL MERGE OR CONSOLIDATE WITH OR INTO ANY OTHER PERSON OR ENTITY, SELL,
TRANSFER, LEASE OR OTHERWISE DISPOSE OF ALL OR ANY SUBSTANTIAL PORTION OF ITS
ASSETS OR ADOPT A PLAN OF LIQUIDATION OR DISSOLUTION; PROVIDED, HOWEVER, THAT
ISSUER SHALL HAVE THE RIGHT TO MERGE WITH ANY OTHER ENTITY WITHOUT CREATING AN
EVENT OF DEFAULT SO LONG AS ISSUER SHALL BE THE SURVIVING ENTITY IN ANY SUCH
MERGER;

 


ISSUER SHALL HAVE APPLIED FOR OR CONSENTED TO THE APPOINTMENT OF A CUSTODIAN,
RECEIVER, TRUSTEE OR LIQUIDATOR, OR OTHER COURT-APPOINTED FIDUCIARY OF ALL OR A
SUBSTANTIAL PART OF ITS PROPERTIES; OR A CUSTODIAN, RECEIVER, TRUSTEE OR
LIQUIDATOR OR OTHER COURT APPOINTED FIDUCIARY SHALL HAVE BEEN APPOINTED WITH THE
CONSENT OF ISSUER; OR ISSUER IS GENERALLY NOT PAYING ITS DEBTS AS THEY BECOME
DUE OR IS INSOLVENT, OR HAS MADE A GENERAL ASSIGNMENT FOR THE BENEFITS OF ITS
CREDITORS; OR ISSUER FILES A VOLUNTARY PETITION IN BANKRUPTCY, OR A PETITION OR
AN ANSWER SEEKING REORGANIZATION OR AN ARRANGEMENT WITH ITS CREDITORS OR SEEKING
TO TAKE ADVANTAGE OF ANY INSOLVENCY LAW, OR AN ANSWER ADMITTING THE MATERIAL
ALLEGATIONS OF A PETITION IN ANY BANKRUPTCY, REORGANIZATION OR

 

--------------------------------------------------------------------------------


 


INSOLVENCY PROCEEDING OR HAS TAKEN ACTION FOR THE PURPOSE OF EFFECTING ANY OF
THE FOREGOING; OR IF, WITHIN SIXTY (60) DAYS AFTER THE COMMENCEMENT OF ANY
PROCEEDING AGAINST ISSUER SEEKING ANY REORGANIZATION, REHABILITATION,
ARRANGEMENT, COMPOSITION, READJUSTMENT, LIQUIDATION, DISSOLUTION OR SIMILAR
RELIEF UNDER THE FEDERAL BANKRUPTCY CODE OR SIMILAR ORDER UNDER FUTURE SIMILAR
LEGISLATION, THE APPOINTMENT OF ANY TRUSTEE, RECEIVER, CUSTODIAN, LIQUIDATOR, OR
OTHER COURT-APPOINTED FIDUCIARY OF ISSUER OR OF ALL OR ANY SUBSTANTIAL PART OF
ITS PROPERTIES, SUCH ORDER OR APPOINTMENT SHALL NOT HAVE BEEN VACATED OR STAYED
ON APPEAL OR IF, WITHIN SIXTY (60) DAYS AFTER THE EXPIRATION OF ANY SUCH STAY,
SUCH ORDER OR APPOINTMENT SHALL NOT HAVE BEEN VACATED (ALL SUCH EVENTS,
COLLECTIVELY “INSOLVENCY EVENTS”);

 

Then Holder, by notice in writing to Issuer (the “Acceleration Notice”), may
declare the principal amount of this Note and all accrued but unpaid interest to
be due and payable immediately, and upon any such declaration the same shall
become immediately due and payable; provided that if an Insolvency Event occurs,
the principal amount of this Note and all accrued but unpaid interest shall
become and be immediately due and payable without any declaration or other act
on the part of the Holder.


 


SECURITY.  PAYMENT OF THIS NOTE IS SECURED PURSUANT TO THE TERMS OF A SEPARATE
SECURITY AGREEMENT DATED THE DATE OF THIS NOTE.

 


MISCELLANEOUS.

 

5.1           Binding Effect; Assignability.  This Note shall be binding upon
Issuer, its successors and its assigns, and shall inure to the benefit of
Holder, its successors and its assigns.  This Note is transferable or assignable
by the Holder or any transferee of the Holder only to an Affiliate or a partner,
or an heir, administrator, executor or successor of the Holder.

 

5.2           Governing Law; Jurisdiction; Venue.  This Note has been executed
in and shall be governed by the laws of the State of New Jersey.  Issuer
irrevocably submits to the exclusive jurisdiction of the courts of the State of
New Jersey which will be the exclusive jurisdiction for disputes arising under
the Note and the United States District Court for the District of New Jersey for
the purpose of any suit, action, proceeding or judgment relating to or arising
out of this Note.

 

IN WITNESS WHEREOF, Issuer has caused this Note to be signed in its name by its
duly authorized officer and its corporate seal to be affixed hereto.

 

 

 

INRAD, INC.

 

 

 

 

By:

/s/William S. Miraglia

 

 

--------------------------------------------------------------------------------